Citation Nr: 0811862	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-16 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active military duty from August 1964 
to August 1968, and from October 1969 to June 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran presented testimony before 
the Board via a video conference hearing in January 2008; a 
transcript of that hearing was produced and has been included 
in the claims folder for review.



FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran experienced trouble sleeping while in 
service.

3.  The veteran now suffers from sleep apnea.  

4.  Two medical doctors have opined that the veteran's sleep 
apnea began in or was caused by the veteran's military 
service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the 
veteran's sleep apnea began in or was caused by the veteran's 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction 
(AOJ) has satisfied the duties to notify and assist, as 
required by the VCAA.  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with this issue given the 
favorable nature of the Board's decision with regard to the 
issue of entitlement to service connection for sleep apnea.  

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) 
(2007), service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease manifests itself and 
is identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2007).  The United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court, has held that when aggravation of a veteran's 
nonservice-connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 
(1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

The veteran has come before the VA claiming that he now 
suffers from sleep apnea and that this disability is related 
to or began in or was caused by his long military service.  
To support his claim, the veteran points to two medical 
opinions provided by a VA medical provider and a private 
neurologist.  Specifically, a VA medical provider examined 
the veteran in August 2004.  The examiner reviewed the 
veteran's claims folder including the veteran's service 
medical records.  The examiner noted that the veteran's 
service medical records noted that in 1968 the veteran had 
been "sleeping poorly".  It was further reported that four 
years after the veteran retired from the US Navy, the veteran 
underwent a sleep study.  Shortly after that, in 1990, the 
veteran was diagnosed as having sleep apnea.  A second study 
was performed in 2004 and that study confirmed the previous 
diagnosis of sleep apnea.  

The examiner then provided the following assessment:

The patient clearly has a diagnosis of 
obstructive sleep apnea and has this as 
early as 1990.  Patient left the service 
in 1986.  This present a four year window 
between the first diagnosis and the 
patient's leaving active duty.  That 
being said, as I pointed out above, the 
patient has a noted dated August 12, 1968 
which stats that the patient had been 
sleeping poorly.  There was no other 
evaluation for obstructive sleep apnea.  
At that time, obstructive sleep apnea was 
not appreciated as a significant threat 
to individual health and was therefore 
not tested.  Based on this history, it is 
clearly possible that the patient had 
obstructive sleep apnea during his time 
in the service.  Were I to give the 
patient the benefit of the doubt, I would 
conclude that it is as likely as not that 
the patient had obstructive sleep apnea 
prior to his discharge.  

The private neurologist was more emphatic with his assessment 
of the veteran's sleep apnea.  This opinion was provided in 
February 2005.  It is unclear from the letter provided by the 
neurologist as to the records reviewed by the doctor prior to 
providing his opinion.  Nevertheless, upon completing his 
assessment, the doctor wrote:

I have no question he [the veteran] 
indeed had sleep apnea while in the 
service.  The question of whether he 
developed sleep apnea while in the 
service, I have no hesitation that such 
had occurred. . . .

Also contained in the claims folder is an assessment provided 
by a VA physician in April 2007.  The medical resident 
confirmed the diagnosis of sleep apnea.  However, after 
reviewing the complete claims folder, the resident concluded 
that the veteran's sleep apnea was not due to or caused by 
any of the veteran's service-connected disabilities, 
disorders, or conditions.  The doctor did not, however, 
contradict the VA examiner's report of August 2004 or the 
private doctor's opinion of February 2005.  That is, the 
resident did not deduce that the veteran's sleep apnea did 
not begin in service as concluded by the other two medical 
doctors.  

In conjunction with the veteran's claim, the veteran's known 
private and VA medical records have been obtained and 
included in the claims folder.  Additionally, the veteran's 
Social Security Administration (SSA) medical records have 
been obtained and have been included with the veteran's 
claim.  The voluminous amounts of medical documents do show 
treatment for various disabilities and disorders including 
sleep apnea.  These same documents do not however contain a 
medical opinion that is contrary to the assertions made by 
the VA doctor in August 2004 or the private neurologist in 
February 2005.  

In this instance, there is a VA medical opinion that might be 
considered equivocal in nature in that the examiner did 
preface his hypothesis by stating that it was "possible" 
that the veteran's sleep apnea began while in service.  
However, the neurological opinion that follows the VA medical 
opinion that was not equivocal, vague, or ambiguous.  When, 
after consideration of all evidence and material of record in 
a case, there is an approximate balance of positive and 
negative evidence regarding any material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2006); see also 38 C.F.R. § 3.102 (2007).  In Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  The Court pointed out in Gilbert that under the 
benefit of the doubt doctrine established by Congress, when 
the evidence is in relative equipoise, the law dictates that 
the veteran prevails.  In view of the foregoing, the Board 
finds that the evidence is, at least, in equipoise.  Because 
the evidence is in equipoise, and since the appellant is 
supposed to be afforded the benefit-of-the-doubt, the Board 
concludes that the veteran's sleep apnea was caused by or 
began in service, and as such, service connection is granted.


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


